DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The response filed February 28, 2022 is acknowledged and has been entered.

2.	As before noted, Applicant elected the invention of Group I, claims 1 -20, drawn to a method of treating, ameliorating, or eliminating pediatric ALL, said method comprising administering a composition comprising a CD19xCD3 bispecific single chain antibody construct to a pediatric ALL patient in need thereof.
Also as before noted, the claims have been examined to the extent that the claims read on the species of the invention wherein said pediatric acute lymphoblastic leukemia (ALL) is pediatric B-lineage acute lymphoblastic leukemia (ALL) (claim 2), wherein said pediatric B-lineage ALL is pediatric B-precursor ALL (claim 22), and wherein said pediatric B-precursor ALL is pediatric common ALL (cALL) (claim 23).

3.	Claims 1-4, 8-10, 12, 13, 18, and 22-28 have been examined.

Election/Restriction
4.	The restriction and election requirement set forth in the Office action mailed February 13, 2013 has been withdrawn in part in favor of rejoinder of the elected species 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	The rejection of claims 1-4, 8-10, 12, 13, 18, and 22-28 under pre-AIA  35 U.S.C. 103(a), as being unpatentable over U.S. Patent No. 8,524,867-B2 (of record) in view of Manzke et al. (Int. J. Cancer. 1999 Mar 1; 80 (5): 715-22) and WO2007068354-A1, is maintained.
	Beginning at page 6 of the amendment filed February 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 1-4, 8-10, 12, 13, 18, and 22-28, as presently amended, are drawn to a method for increasing the survival time of a subject suffering from minimal residual 1 after chemorefractory relapse after allogeneic hematopoietic stem cell transfer by inducing a graft-versus-leukemia (GvL) effect2 to eliminate MRD, said method consisting of administering a pharmaceutical composition consisting of a CD19xCD3 bispecific single chain antibody construct according to claim 1 and a pharmacologically acceptable carrier in a constant daily dose of 10-100 g/m2 as a continuous infusion for at least 4 weeks.
	For some additional clarity in light of the rejoinder noted above, all immunologically distinct types of B-ALL are known to express CD193 and inasmuch as the bispecific antibody binds to CD19 it would have been obvious to treat a patient diagnosed with any given type of B-ALL expressing CD19, including early pre-B-cell (or pro-B-cell), precursor B-Cell ALL (or pre-B-cell), and common ALL (cALL or CALLA (CD10)-positive B-ALL). 
	As previously noted, whereas before the claims were drawn to a method consisting essentially of administering a composition comprising the CD19xCD3 bispecific single chain antibody, now, the claims recite the method consists of the step of administering a composition comprising the CD19xCD3 bispecific single chain antibody.
	Nevertheless, as clearly stated in the preceding Office action, even if the claims were then limited to a method consisting of administering a composition comprising the CD19xCD3 bispecific single chain antibody, such that the step of administering the anti-CD28 antibody was excluded, the claimed invention would still have been obvious.

As explained previously, the test for obviousness is not that the claimed invention must be expressly suggested in any one or another or all of the references, but rather what the combined teachings of the references would have suggested to those of ordinary skill in the art4.  
While Manzke et al. describes the combined use of a CD3xCD19 bispecific antibody and an anti-CD28 antibody, Manzke et al. notes that a similar study revealed:  “Co‐stimulation via the CD28 pathway enhanced the stimulatory capacity of the bispecific antibodies but was not [underscored for emphasis] required for the generation of [cytoxtoxic T lymphocyte (CTL)] responses” (page 721).  Furthermore, Manzke et al. discloses that T-cell proliferation and B-cell death was found even in the stimulation with CD3xCD19 bispecific antibodies alone” (page 721)5.  Thus, Manzke et al. suggests that treatment of the patient with the anti-CD28 antibody may not be absolutely essential and accordingly it seems that one might even forgo the step without expectation of negatively impacting the effectiveness of the treatment using the CD3xCD19 bispecific antibody, provided that the patient has nearly normal T cell functions following first line therapy (e.g., allogeneic hematopoietic stem cell transfer) and the onset of remission.  However, if the patient is immunocompromised with inadequate T cells functions, then, Manzke et al. suggests that co-stimulation with anti-CD28 antibody may be required if the treatment using the CD3xCD19 bispecific antibody is to be successful (page 721).  Thus, it would seem largely dependent upon whether or not the patient is immunocompromised as to 6.  So, as before stated in the preceding Office action, even if the claims were amended to expressly exclude the additional treatment of the subject using a T cell co-stimulatory antibody such as the prior art’s anti-CD28 antibody, as in fact the claims have now been amended, “the method would then still have been obvious in light of the teachings of the prior art to try to treat MRD associated with pediatric B-cell ALL using only the CD3xCD19 bispecific antibody, and particularly if following allogenic hematopoietic stem cell transfer the disease is placed in remission and the subject (patient) appears to have nearly normal T cell functions7.”  Accordingly Applicant is again reminded that such an “obvious-to-try” rationale cannot be counted out as wholly inappropriate in determining obviousness under 35 U.S.C. §103, especially if it is reasonably expected that the CD3xCD19 bispecific antibody will be effective to at least partially eradicate residual leukemic blast cells and thereby prolong the survival time of the subject (patient).  
As also previously explained, and as a more of a general response to Applicant’s continued argument that Manzke et al. does not suggest the use of to treat MRD, per se, it noted that Manke et al. clearly outlines the problem of disease relapse that exists in treating pediatric ALL, which apparently occurs as the consequence of the presence of residual leukemic blast cells in the patient’s bone marrow, even following the induction of a complete hematologic remission by chemotherapeutic treatments and/or bone marrow transplantations (see, e.g., the first paragraph of the discussion at pages 720 and 721)8.  ‐blasts (>60%) malignant B cells can be depleted by incubation with CD3xCD19 bispecific antibodies in combination with bivalent CD28 antibodies”9 (page 721).  Manzke et al. further discloses at page 721:  

Our findings are in accordance with experiments showing that t(14;18)‐positive bone marrow samples from B‐NHL patients can be converted into t(14;18)‐negative samples using CD3xCD19 bispecific antibodies with co‐stimulating CD28 antibodies as determined by PCR (data not shown). We suggest that if CD3xCD19+CD28 antibody stimulation is capable of inducing depletion of CD19‐expressing cells in specimens with a high percentage of malignant B cells, this immunotherapeutic tool may be even more effective in situations with a much lower fraction of TAA‐positive malignant cells (minimal residual disease) and, thus, a higher effector/target cell ratio.

So, contrary to Applicant’s argument that Manzke et al. does not suggest treating MRD because, as noted, Manke et al. expressly discloses that their method may be even more effective in situations with a much lower fraction of TAA‐positive malignant cells such as MRD.  Therefore, it is submitted that here and throughout the document Manzke et al. clearly makes the suggestion that the antibody should be used to treat MRD. 
	Then, as before noted, it would seem that in addressing the teachings of Manzke et al. Applicant has selectively quoted a portion of a sentence that when taken alone appears to support their position that according to Manzke et al. the CD19xCD3 bispecific antibody could not be used to cause a significant decrease in number of leukemic blast cells in the absence of co-treatment with the anti-CD28 antibody.  However the entire sentence reads:  “In the 3 bone marrow samples revealing T-cell stimulation and simultaneous B-cell killing upon incubation with CD3xCD19+CD28 antibodies, no Figure 2, for example, where it is shown the treatment of bone marrow culture cells from patient 4 (“ALL 4”) with the CD3xCD19 bispecific antibody alone eliminated a greater number of B cells and leukemic blast cells than treatment with the combination of the bispecific antibody and the anti-CD28 antibody; but moreover it is evident that in large part Applicant has chosen to ignore the teachings of Bernett et al. and Baueuerle et al., both of which suggest that the bispecific antibody, alone, may be used effectively10.
	Applicant has repeatedly pointed to the disclosure by Manzke et al. that in three of eight instances it was found that the CD3xCD19 bispecific antibody, when used alone, was capable of stimulating the proliferation of T cells but with “fewer effects upon malignant cells”.  In response, it is not necessary that the prior art suggest that in every instance the method of treatment is effective because it the real-world it is appreciated that rarely if ever is any treatment 100% effective.  Thus, in this case, it is submitted that there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success, despite the fact that Manzke et al. suggests it may be necessary at times to treat patients with a combination of the bispecific antibody and the anti-CD28 antibody to ensure optimal results. 
	Notably, even Manke et al. does not expressly dissuade one from practicing the claimed method without also administering the anti-CD28 antibody since at page 721 Manzke et al. discloses:  “Although T cells can be activated by incubation with bispecific antibodies alone or a combination of the parental monospecific antibodies, incubation with CD3xCD19 bispecific antibodies and co-stimulating CD28 antibodies enhances their tumoral cytotoxic capacity [emboldening added for emphasis]”.  So, again, if one were to consider only the teachings of Manzke et al., albeit not proper for 11 -  Manzke et al. however does not “teach-away” from the use of the claimed invention, where the claims are construed as excluding the use of an anti-CD28 antibody from the treatment regimen.12   
	As stated by the Court in deciding Ortho-McNeil Pharm., Inc. v. Teva Pharm. Indus., Ltd., 344 Fed. Appx. 595, 598, 93 U.S.P.Q.2d 1125 (Fed. Cir. 2009):  “Inventions in most instances rely upon building blocks long since uncovered, and combine elements that are in some sense already known. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418-19, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007). The combination of familiar elements according to known methods is likely to be obvious, however, when it does no more than yield predictable results. Id. at 1739. Each case must be decided in its particular context, including the characteristics of the science or technology, the nature of the choices available to one skilled in the art, the specificity of the prior art, and the predictability of results in the area of interest. Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352 (Fed. Cir. 2008).”
	Once again, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results; but even so, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
	Applicant is once again reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore Applicant is reminded that the test for obviousness is not whether the features of the secondary references may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  So, although it is not agreed that Manzke et al. does not suggest the use of the claimed invention, if two of three documents cited as the basis of this rejection teach the bispecific antibody is used alone, then it would seem that at the very least it would have been obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention without co-administering the anti-CD28 antibody described by Manzke et al.  
	Turning now to additional arguments, which were made before and reiterated in the amendment filed February 8, 2021, it is apparently Applicant’s opinion that the results of using the claimed invention were unexpected in that it was found that the method could be used without causing signs of graft-versus-host-disease (GvHD) in two pediatric patients.  Moreover, it is Applicant’s position that the claimed invention provides “an unexpected advantage over the prior art”, which teaches treating pediatric ALL using allogenic hematopoietic stem cell transplantation (HSCT).  This is because, while HSCT can be used to achieve remission, the presence of MRD often results in disease relapse (see page 11 of the amendment filed February 26, 2020).	
In response, first, Applicant is reminded “the burden of showing unexpected results rests on he who asserts them.  Thus it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).   Moreover, “[i]t is well settled that unexpected results must be established by factual evidence.  Mere argument or conclusory statements in the specification does not suffice.”  In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
	In this instance, it is not clear why Applicant has argued that the results achieved, and in particular the lack of development of GvHD in pediatric ALL patients treated using the claimed invention, would have been “unexpected”.
If such an argument is to be found persuasive to overcome a rejection of claims on the basis of obviousness over the prior art, Applicant must show the results were different than those that would have been expected from the prior art to an unobvious extent13. 
Nevertheless, it is submitted that the results should not have necessarily been unexpected.  This is because, for example, Morecki et al. (Exp. Hematol. 2008 Aug; 36 (8): 997-1003; electronically published May 20, 2008) teaches a bispecific antibody that specifically binds to CD3 and a tumor-associated antigen, when administered concomitantly with allogeneic cell therapy, was found to be effective to treat the disease by inducing a graft-versus-leukemia (GvL) effect (i.e., by redirecting T cells to the tumor cells to cause the destruction of the tumor cells) without causing the development of GvHD; see entire document (e.g., the abstract; and the “Discussion” at pages 1000-1002)14.  As Morecki et al. explains it was found that the presence of the CD3xEpCAM bispecific antibody “activates” donor-derived lymphocytes and redirects these cells to kill cancer cells expressing the tumor-associated antigen “while quite efficiently sparing normal host cells” (i.e., without causing GvHD) (page 1001). 
In further support of the position taken herein that the results should not have necessarily been unexpected at the time of the invention, Buhmann et al. (Bone Marrow Transplant. 2009 Mar; 43 (5): 383-97; electronically published October 13, 2008) 
As explained above, it is submitted that the results should not have necessarily been unexpected since the prior art teaches the use of bispecific antibodies that specifically bind to CD3 and a tumor-associated antigen have been found to minimize the development of GvHD; but this is also because the prior art teaches other means by which the risk of developing GvHD is minimized following allogeneic hematopoietic stem cell transplantation15.  Here, it is aptly noted that the claims are not drawn to a method that expressly excludes the use of other such means for minimizing GvHD; nor are the claims necessarily directed to a subject previously treated using allogenic hematopoietic stem cell transfer of donor-derived cells comprising donor-derived lymphocytes (e.g., cytototoxic T cells)16.  As this is the case, it cannot necessarily be argued that the absence of GvHD in patients treated using the claimed invention is unexpected or that the practice thereof provides any unexpected advantages due to the fact that GvHD does not develop in the subject17, especially since the prior art teaches additional steps that might be taken to minimize the risk of developing GvHD in the subject18.
the closest prior art which is commensurate in scope with the claims.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and M.P.E.P. § 716.02(d) - § 716.02(e).
Thus, it is insufficient to argue that the claimed invention was found to provide an unexpected advantage over the prior art’s teaching of the treatment of pediatric ALL by hematopoietic stem cell transfer alone since this is clearly not with the closest prior art, which is commensurate in scope with the claims19. 
Furthermore Applicant is advised that the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  M.P.E.P. § 716.02(b).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  M.P.E.P. § 716.02(c).  
And finally Applicant is advised that the evidence must be reasonably commensurate in scope with the claimed invention. 
In more general response to Applicant’s traversal, it is noted that as stated by the Court in deciding Ortho-McNeil Pharm., Inc. v. Teva Pharm. Indus., Ltd., 344 Fed. Appx. 595, 598, 93 U.S.P.Q.2d 1125 (Fed. Cir. 2009):  “Inventions in most instances rely upon building blocks long since uncovered, and combine elements that are in some sense already known. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418-19, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007). The combination of familiar elements according to known methods is likely to be obvious, however, when it does no more than yield predictable results. Id. at 1739. Each case must be decided in its particular context, including the characteristics Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352 (Fed. Cir. 2008).”
“If a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).
In deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 

            Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art. 
As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
Otherwise as it would seem that Applicant has in large part reiterated arguments that were made previously to traverse these same grounds of rejection as set forth by preceding Office action it is submitted needless to address those same arguments again here. 
The most important point made in rebutting Applicant’s argument, as set forth ‐stimulation via the CD28 pathway enhanced the stimulatory capacity of the bispecific antibodies but was not [underscored for emphasis] required for the generation of [cytoxtoxic T lymphocyte (CTL)] responses” (page 721).  
     	So in summary, although carefully considered, Applicant’s arguments have not been found persuasive since there is indeed some teaching, suggestion, or motivation, found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to practice the claimed invention.  Moreover, it is submitted that careful consideration of the record will show that there most definitely was that requisite “something” in the prior art as a whole to suggest the desirability, and thus the obviousness, of combining the teachings of the cited references to thereby make the claimed invention.  See Continental Can Company USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1271, 20 USPQ2d 1746, 1751 (Fed. Cir. 1991).  
	Applicant has further traversed the propriety of maintaining the stated grounds of rejection requesting that secondary considerations be made of the unexpected results of practicing the claimed method.
	In response, the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention and therefore the practice of the method suggested by the prior art is not expected to achieve results that differ from those achieved by practicing the claimed invention.
	Then, even if Applicant found the results of practicing the claimed invention unexpected, it is not evident how or why the results of practicing the method suggested by the prior art would have been unexpected.
So, with regard to the obviousness of the claimed invention, which appears materially and manipulatively indistinguishable from the method suggested the prior art, even if in practicing the claimed invention, Applicant found the method provided “a surprisingly improved treatment option for pediatric ALL”, the observation alone is not necessarily sufficient to render the claimed invention unobvious.
At risk of seeming somewhat redundant,  Applicant is advised that “the burden of showing unexpected results rests on he who asserts them.  Thus it is not enough to show In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).   Moreover, “[i]t is well settled that unexpected results must be established by factual evidence.  Mere argument or conclusory statements in the specification does not suffice.”  In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Applicant’s finding of unexpected success is not necessarily sufficient to overcome a prima facie case of obviousness because such success can either be expected or unexpected.  Applicants must show that the results were superior to those which would have been expected from the prior art to an unobvious extent and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Furthermore, as in accordance with M.P.E.P. § 712.02(b), the burden is on Applicant to establish that the results are unexpected to an unobvious extent and of a significant, practical advantage, a burden which seems not to have been met here, especially upon consideration of the breadth of the claims.
In this case, it is submitted that the effectiveness of practicing the invention, as suggested by the prior art, would not have been unexpected.
According to M.P.E.P. § 2145, the evidence presented by Applicant to overcome a prima facie case of obviousness on the basis of secondary considerations such as unexpected superiority must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). See M.P.E.P. § 716.02(d).  Here, Applicant has not referred to any evidence, but notably according to M.P.E.P. § 716.02(c), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and M.P.E.P. § 716.02(d) - § 716.02(e).  Furthermore, the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  M.P.E.P. § 716.02(b).  Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  M.P.E.P. § 716.02(c).  
Applicant has argued that the cited prior art does not teach or suggest all of the elements of the invention as recited by the claims; in response, the Office disagrees.  As explained repeatedly given the teachings of the prior art it would have been obvious to one ordinarily skilled in the art to have practiced the claimed invention as suggested by the prior art.  Absent a showing of any unobvious difference, the method suggested by the prior art is deemed materially and manipulatively indistinguishable from the claimed invention.
Applicant has argued that the cited prior art does not provide the requisite motivation to practice the claimed invention; in response, the Office disagrees.  One ordinarily skilled in the art would have been motivated to practice the claimed invention as suggested by the prior art.
Applicant has argued that the cited prior art would not have provided the artisan with a reasonable expectation of success in practicing the claimed invention.  In response, one ordinarily skilled in the art would have had a reasonable expectation of success in practicing the claimed invention as suggested by the prior art.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
However, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.

 
8.	The rejection of claims 1-4, 8-10, 12, 13, 18, and 22-28 under pre-AIA  35 U.S.C. 103(a), as being unpatentable over U.S. Patent No. 8,524,867-B2 in view of Manzke et al. (Int. J. Cancer. 1999 Mar 1; 80 (5): 715-22) and W02007068354-A1 and in further view of Kufer et al. (Cancer Immunol. Immunother. 1997 Nov-Dec; 45 (3-4): 193-7), is maintained.
Beginning at page 13 of the amendment filed February 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
	Claims 1-4, 8-10, 12, 13, 18, and 22-28, as presently amended, are drawn to a method for increasing the survival time of a subject suffering from minimal residual disease (MRD)-positive pediatric acute lymphoblastic leukemia (ALL) expressing CD19 CD1920 after chemorefractory relapse after allogeneic hematopoietic stem cell transfer by inducing a graft-versus-leukemia (GvL) effect21 to eliminate MRD, said method consisting of administering a pharmaceutical composition consisting of a CD19xCD3 bispecific single chain antibody construct according to claim 1 and a pharmacologically acceptable carrier in a daily constant dose of 10-100 g/m2 as a continuous infusion for at least 4 weeks.
22 and inasmuch as the bispecific antibody binds to CD19 it would have been obvious to treat a patient diagnosed with any given type of B-ALL expressing CD19, including early pre-B-cell (or pro-B-cell), precursor B-Cell ALL (or pre-B-cell), and common ALL (cALL or CALLA (CD10)-positive B-ALL). 
	As explained previously, whereas before the claims were drawn to a method consisting essentially of administering a composition comprising the CD19xCD3 bispecific single chain antibody, now, the claims recite the method consists of the step of administering a composition comprising the CD19xCD3 bispecific single chain antibody.
	Nevertheless, as clearly stated in the preceding Office action, even if the claims were then limited to a method consisting of administering a composition comprising the CD19xCD3 bispecific single chain antibody, such that the step of administering the anti-CD28 antibody was excluded, the claimed invention would still have been obvious.
	This reasoning has not changed.  The claims are now limited to a method consisting of administering a composition comprising the CD19xCD3 bispecific single chain antibody and even though the step of administering the anti-CD28 antibody is expressly excluded, the invention is still obvious for the reasons provided in the preceding Office action. 
Nevertheless, Applicant’s arguments have been carefully considered but not found persuasive because the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  If two of three documents cited as the basis of this rejection teach the bispecific antibody is used alone, then it would seem that at the very least it would have been obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention without co-administering the anti-CD28 antibody described by Manzke et al.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	At page 721 Manzke et al. discloses:  “Although T cells can be activated by incubation with bispecific antibodies alone or a combination of the parental monospecific antibodies, incubation with CD3xCD19 bispecific antibodies and co-stimulating CD28 antibodies enhances their tumoral cytotoxic capacity [emboldening added for emphasis]”.  So, again, if one were to consider only the teachings of Manzke et al., albeit not proper for consideration of obviousness under 35 U.S.C. §103, it appears that Manzke et al. suggests it may be necessary at times to treat patients with a combination of the bispecific antibody and the anti-CD28 antibody to ensure optimal results or if, for example, if only a single application of the bispecific antibody is to be used.23  It follows of course that other times it can be expected that the bispecific antibody will be used effectively alone.
Arguendo, even if that were not the case, Kufer et al. teaches costimulatory signals delivered via CD28 do not enhance the lytic capacity of T cells redirected against different tumor cells using a CD3 x 17-1A (EpCAM) bispecific antibody; see entire document (e.g., page 196).
	Accordingly, as previously remarked, if the claims were construed as being drawn to a method that excludes a step by which the prior art’s T cell co-stimulatory anti-CD28 antibody is administered to the subject, given the teachings of the prior art, as a whole, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have administered to a pediatric B-cell ALL patient following allogenic hematopoietic stem cell transfer a composition consisting essentially of a CD3xCD19 bispecific antibody according to claim 1 in order to eradicate residual CD19+ leukemic blasts, convert the patient’s status from MRD-positive to MRD-negative, and prolong the patient’s survival.  This is because Manzke et al. suggests that treatment of the patient with the T cell co-stimulatory anti-CD28 antibody may not be absolutely essential and because Kufer et al. teaches costimulatory signals delivered via CD28 do not enhance the lytic capacity of T cells redirected against different tumor cells.  One of ordinary skill in the art would have been motivated to do so since treating MRD associated with pediatric B-cell ALL using only a CD3xCD19 bispecific antibody would be simpler and less costly than treating the 
In more general response to Applicant’s traversal, it is noted that as stated by the Court in deciding Ortho-McNeil Pharm., Inc. v. Teva Pharm. Indus., Ltd., 344 Fed. Appx. 595, 598, 93 U.S.P.Q.2d 1125 (Fed. Cir. 2009):  “Inventions in most instances rely upon building blocks long since uncovered, and combine elements that are in some sense already known. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418-19, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007). The combination of familiar elements according to known methods is likely to be obvious, however, when it does no more than yield predictable results. Id. at 1739. Each case must be decided in its particular context, including the characteristics of the science or technology, the nature of the choices available to one skilled in the art, the specificity of the prior art, and the predictability of results in the area of interest. Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352 (Fed. Cir. 2008).”
“If a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).
In deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 

            Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art. 
As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
Applicant has argued that the antibody described by Kufer et al. is different but this argument is not persuasive because it should not matter because the mechanism of action of the antibody is the same.  As Kufer et al. expressly discloses, “[maximal] cytotoxicity (51Cr release) was achieved without notable costimulation and was not further enhanced by adding costimulatory signals such as those delivered by anti-CD28 antibodies [underscoring added for emphasis]” (abstract).  Why should it matter?  Applicant has not provided any sound scientific reasoning to support their assertion that if the CD3xCD19 bispecific antibody is used, rather than a CD3x17-1A bispecific antibody, it would not also be found, as Manzke et al. teaches, the use of the anti-CD28 antibody is not absolutely necessary.  
Then, even if it might be argued that it would have only been "obvious to try" to practice the invention or the method suggested by the prior art, which does not require the administration of an anti-CD28 antibody, here, Applicant is reminded that the issue of the appropriateness of applying such a rationale was recently addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined:

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
Therefore, although it would  not be agreed that this rejection is based solely upon an "obvious to try" rationale, it is nonetheless apparent that such a rationale cannot be counted out as wholly inappropriate in determining obviousness under 35 U.S.C. §103.  

In this case, combining the elements taught by prior art with the intent to treat MRD associated with pediatric ALL, as suggested by the prior art, would have yielded predictable results, nonetheless, the Office does not have the facilities for examining and comparing Applicant's method with the method suggested by the prior art in order to establish that the method of the prior art does not possess the same characteristics as the claimed invention.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than the method suggested by by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
However, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
Once again, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Once again, in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, here and in the preceding Office actions it has been explained why the artisan of ordinary skill in the art would have been motivated to combine and/or modify the teachings of the prior art to practice the claimed invention.
     	So in summary, although carefully considered, Applicant’s arguments have not been found persuasive.  This is because there is indeed some teaching, suggestion, or motivation, found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to practice the claimed invention.  Moreover, it is submitted that careful consideration of the record will show that there most definitely was that requisite “something” in the prior art as a whole to suggest the desirability, and thus the obviousness, of combining the teachings of the cited references to thereby make the claimed invention.  See Continental Can Company USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1271, 20 USPQ2d 1746, 1751 (Fed. Cir. 1991).  

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10. 	The rejection of claims 1-4, 10, 12, 13, 18, and 22-28 on the ground of nonstatutory obviousness-type double patenting, as being unpatentable over claims 1-28 and 30 of U.S. Patent No. 8,840,888, is maintained.
Beginning at page 15 of the amendment filed February 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
Applicant’s argument has been carefully considered but not found persuasive for the following reasons:
Claim 1 of U.S. Patent No. 8,840,888 are drawn to a method for treating malignant CD19 positive lymphocytes in a human patient identified as having peripheral blood B-T cell ratio of about 1:5 or lower.  Although the method defines the steps that are taken to identify the patient, the method of treatment, itself, according to claim 1 is a “method g/m2, which is followed by a daily second dose of 15 g/m2, which is followed by a third daily dose of 60 g/m2; but even so according to claims 25-27, if it were not necessary that the second dose exceed the first dose, each of the first, second, and third doses might be equivalent – i.e., each might be a dose of 15 g/m2.  Accordingly even though the claims define steps by which the patient to be treated is identified the claims are drawn to a method of treatment that appears, absent a showing of any unobvious difference, to be an obvious variant of the invention to which the rejected claims are drawn, namely a method for increasing the survival time of subject suffering from minimal residual disease (MRD)-positive pediatric B-lineage acute lymphoblastic leukemia (ALL).  
To be clear, this is because according to claim 1 of the instant application the method consists essentially of administering to the subject an antibody that is indistinguishable from the CD19xCD3 bispecific antibody is MT103 (Blinatumomab), which according to claim 1 of the patent is administered to a patient at daily doses that fall within the range of daily doses recited by the instant claims for a period of time that does not differ from the period of time specified by the instant claims.  Because the claims of the patent recite no additional steps by which the treatment is achieved apart from the administration of the antibody it appears that the invention is a method consisting essentially of administering to the patient a composition consisting essentially of the antibody.  
Although the instant claims recite the composition is administered to the patient by continuous infusion, whereas according to claim 28, for example, of the patent the 
Then, as previously explained,24 although the instant claims are drawn to a method for treating minimal residual disease (MRD)-positive pediatric B-lineage acute lymphoblastic leukemia or more particularly B-precursor ALL (pre-B ALL), pro-B ALL, or cALL, whereas the claims of U.S. Patent No. 8,840,888 are drawn to a method of treating “malignant CD19 positive lymphocytes” (or according to claim 30, B-lineage acute lymphoblastic leukemia) in a human patient, though not necessarily an infant, child or adolescent, there can be no mistake that the instant claims are drawn to an obvious “variant” of the invention claimed by the patent because the supporting disclosure of the latter teaches appropriate doses to be administered to children when practicing the claimed invention to treat any given immunological classification of B-lineage acute lymphoblastic leukemia (ALL) in a human patient25. 
Then, too, although the patent’s disclosure does not expressly define the leukemia as MRD-positive, it does disclose that “[minimal] residual disease (MRD) is the name given, to small numbers of leukemic/lymphoma cells that remain in the patient during treatment or after treatment when the patient is in remission (no symptoms or signs of disease)”26, seemingly to imply that the claimed method of treating “malignant CD19 positive lymphocytes” in a human patient is used to treat MRD associated with pediatric B-lineage ALL.  This is reasonable since the small numbers of leukemic cells, which may remain to reside in the patient after the initial treatment, when the patient is in remission, are in fact “malignant CD19 positive lymphocytes”, which according to the preamble of the patent’s claims are the very cells to be treated.  If the instant claims were drawn instead to an unobvious “variant”, or to an invention that might only be gleaned from consideration of portions of the disclosure that do not support the patent’s claims, such that the consideration would be improper, then there would be no double patenting issue.  
For some additional clarity in light of the rejoinder noted above, all immunologically distinct types of B-ALL are known to express CD1927 and inasmuch as the bispecific antibody binds to CD19 it would have been obvious to treat a patient diagnosed with any given type of B-ALL expressing CD19, including early pre-B-cell (or pro-B-cell), precursor B-Cell ALL (or pre-B-cell), and common ALL (cALL or CALLA (CD10)-positive B-ALL). 
Applicant has repeatedly argued that the unlike the claims of the patent the instant claims do not require certain steps be performed and while that is true, in large part, the subject matter to which the instant claims are drawn is subject matter that would have been obvious given the subject matter claimed by the patent.  The position that is taken by the Office has been stated multiple times now.
Otherwise, although claim 1 has been amended to recite the composition consisting of the bispecific antibody construct is administered daily at a “constant” dose of 10-100 g/m2 for at least 4 weeks, where the claims of the patent recite the second dose exceeds the first (claim 1), it is submitted that the claimed inventions are substantially similar the minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is because according to claim 14 of the patent, for example, the first daily dose, which is administered to the patient for a first period of time (e.g., more than 3 days), is 1-15 g/m2, and according to claim 26 of the patent, for example, the second daily dose, which is administered to the patient for a second period of time (e.g., more than 18 days) is also 1-15 g/m2.  It follows then that the claimed invention may be practiced, for example, by administering to the patient for a period of 3 or more days, a first constant daily dose of, e.g., 14 g/m2.  If the first constant daily dose is administered to the patient for more than 3 days (e.g., for at least 4 weeks), then, it is submitted that there is no unobvious difference between the subject matter of the claims of the patent and the instant claims.  Administering a daily constant dose of, e.g., 14 g/m2 for at least 4 weeks g/m2 for a period of 3 or more days.  It is however acknowledged that according to claim 1 of the patent the method comprises administering a second dose that exceeds the first dose.  Still because the second dose may not be significantly larger the first (since a second dose of, e.g., 14.01 g/m2 would still exceed a first dose of 14 g/m2), it is maintained herein that the claimed inventions are substantially similar that the minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.28  
Applicant has traversed the propriety of maintaining this ground of rejection arguing that the claims 1-28, 30, and 31 of U.S. Patent No. 8,840,888 are drawn to a method that comprises a number of additional steps by  which the B:T cell ratio is determined before determining the dosing strategy for treating the patient with Blinatumomab and that as presently amended claim 1 recites the composition consisting of the bispecific antibody is construct and a pharmaceutically acceptable carrier is administered daily at a constant dose for at least 14 weeks.  This argument, although carefully considered, has not been found persuasive for the reasons indicated above.
Applicant has remarked that claim 1 of the patent requires a second dose that exceeds the first dose, whereas the instant claims recite the administration of a daily constant dose for at least 4 weeks.  This argument also has been carefully considered, but not found persuasive for the reasons indicated above.
  
11.	Claims 1-4, 10, 12, 13, 18, and 22-28 are directed to an invention not patentably distinct from claims 1-28 and 30 of commonly assigned U.S. Patent No. 8,840,888.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above rejection of claims 1-4, 10, 12, 13, 18, and 22-28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 and 30 of U.S. Patent No. 8,840,888.
The U.S. Patent and Trademark Office normally will not institute an interference 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

12.	Claims 1-4, 10, 12, 13, 18, and 22-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 10-20 of U.S. Patent No. U.S. Patent No. 10,662,243.  
	Beginning at page 16 of the amendment filed February 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claim 1 of U.S. Patent No. 10,662,243 are drawn to a method for treating B-lineage acute lymphoblastic leukemia (ALL) in a human patient identified as having peripheral blood B-T cell ratio of about 1:5 or lower.  Although the method defines the steps that are taken to identify the patient, the method of treatment, itself, according to claim 1 is a method “administering to the patient having a B:T cell ratio of 1:5 or lower a CD19xCD3 bispecific single chain antibody comprising two binding domains: (i) a CD19 binding domain comprising anti-CD19 heavy chain CDRs of CDR-H1 as set forth in SEQ ID NO: g/m2, which is followed by a second higher daily dose, which is followed by a third daily dose of between 15 and 60 g/m2.  Accordingly even though the claims define steps by which the patient to be treated is identified the claims are drawn to a method of treatment that appears, absent a showing of any unobvious difference, to be an obvious variant of the invention to which the rejected claims are drawn, namely a method for increasing the survival time of subject suffering from minimal residual disease (MRD)-positive pediatric B-lineage acute lymphoblastic leukemia (ALL).  
To be clear, this is because according to claim 1 of the instant application the method consists essentially of administering to the subject an antibody that is indistinguishable from the CD19xCD3 bispecific antibody is MT103 (Blinatumomab), which according to claim 1 of the patent is administered to a patient at daily doses that fall within the range of daily doses recited by the instant claims for a period of time that does not differ from the period of time specified by the instant claims.  Because the claims of the patent recite no additional steps by which the treatment is achieved apart from the administration of the antibody it appears that the invention is a method consisting essentially of administering to the patient a composition consisting essentially of the antibody.  
Although the instant claims recite the composition is administered to the patient by continuous infusion, whereas according to claim 2, for example, of the patent the antibody is administered to the subject intravenously, it is submitted that such a difference is not an unobvious difference.  This is in part because it is recognized that continuous infusion 
Then, although the instant claims are drawn to a method for treating minimal residual disease (MRD)-positive pediatric B-lineage acute lymphoblastic leukemia, whereas the claims of U.S. Patent No. 10,662,243 are drawn to a method of treating B-lineage acute lymphoblastic leukemia (ALL) in a human patient, though not necessarily an infant, child or adolescent, there can be no mistake that the instant claims are drawn to an obvious “variant” of the invention claimed by the patent because the supporting disclosure of the latter teaches appropriate doses to be administered to children when practicing the claimed invention to treat B-lineage acute lymphoblastic leukemia (ALL) in a human patient.29 
Then, too, although the patent’s disclosure does not expressly define the leukemia as MRD-positive, it does disclose that “[minimal] residual disease (MRD) is the name given, to small numbers of leukemic/lymphoma cells that remain in the patient during treatment or after treatment when the patient is in remission (no symptoms or signs of disease)”,30 seemingly to imply that the claimed method of treating “B-lineage acute lymphoblastic leukemia” in a human patient is used to treat MRD associated with pediatric B-lineage ALL.  This is reasonable since the small numbers of leukemic cells, which may remain to reside in the patient after the initial treatment, when the patient is in remission, are in fact malignant CD19 positive lymphocytes (B-lineage ALL cells), which according to the preamble of the patent’s claims are the very cells to be treated.  If the instant claims were drawn instead to an unobvious “variant”, or to an invention that might only be gleaned from consideration of portions of the disclosure that do not support the patent’s claims, such that the consideration would be improper, then there would be no double patenting issue.  Because only those portions of the disclosure that support the patent’s claims have been considered, and those portions include a description of the “variant” claimed in the instant application, then, double patenting rejection is believed warranted.
For some additional clarity in light of the rejoinder noted above, all immunologically 31 and inasmuch as the bispecific antibody binds to CD19 it would have been obvious to treat a patient diagnosed with any given type of B-ALL expressing CD19, including early pre-B-cell (or pro-B-cell), precursor B-Cell ALL (or pre-B-cell), and common ALL (cALL or CALLA (CD10)-positive B-ALL). 
Applicant has repeatedly argued that the unlike the claims of the patent the instant claims do not require certain steps be performed and while that is true the subject matter to which the instant claims are drawn is subject matter that would have been obvious given the subject matter claimed by the patent.  The position that is taken by the Office has been stated multiple times now.
Otherwise, although claim 1 has been amended to recite the composition consisting of the bispecific antibody construct is administered daily at a “constant” dose of 10-100 g/m2 for at least 4 weeks, where the claims of the patent recite the second dose exceeds the first (claim 1), it is submitted that the claimed inventions are substantially similar the minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is because according to claim 1 of the patent, the first daily dose, which is administered to the patient for a first period of time of at least 3 days, is 5-15 g/m2, the second daily dose, which is administered to the patient for a second period of time (e.g., more than 18 days) is also 5-15 g/m2.  It follows then that the claimed invention may be practiced, for example, by administering to the patient for a period of 3 or more days, a first constant daily dose of, e.g., 14.99 g/m2.  If the first constant daily dose is administered to the patient for more than 3 days (e.g., for at least 4 weeks), then, it is submitted that there is no unobvious difference between the subject matter of the claims of the patent and the instant claims.  Administering a daily constant dose of, e.g., 14.99 g/m2 for at least 4 weeks is the same as administering a daily constant dose of 14.99 g/m2 for a period of at least 3 days.  It is however acknowledged that according to claim 1 of the patent the method comprises administering a second dose that exceeds the first dose, as well as a third dose (i.e., 15-60 g/m2).32  Still because the second and third g/m2 would still exceed a first dose of 14.99 g/m2), it is maintained herein that the claimed inventions are substantially similar that the minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.33  
Applicant’s arguments have been carefully considered but not found persuasive for the reasons indicated above.

13.	Claims 1-4, 10, 12, 13, 18, and 22-28 are directed to an invention not patentably distinct from claims 1-8 and 10-20 of commonly assigned U.S. Patent No. 10,662,243.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above rejection of claims 1-4, 10, 12, 13, 18, and 22-28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 10-20 of U.S. Patent No. 10,662,243.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,662,243, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. .

Conclusion
14.	No claim is allowed.

15.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Each of U.S. Patent Nos. 8,513,243-B2, 8,426,422-B2, 8,338,466-B2, and 8,486,933-B2 teaches treating pediatric ALL with Blinatumomab (MT103).
U.S. Patent Application Publication No. 2012/0328618-A1 (Nagorsen et al.) teaches treating pediatric CALL with Blinatumomab.
Bader et al. (J. Clin. Oncol. 2009 Jan 20; 27 (3): 377-84) teaches MRD in pediatric ALL patients is an important predictor for post-transplantation outcome and the presence of at least 10-4 leukemia cells is an indication that the patient is at moderate risk for disease relapse.
Cole-Sinclair et al. (Baillieres Clin. Haematol. 1994 Jun; 7 (2): 183-233) reviews genetic changes associated with ALL and their relevance for diagnosis and detection of minimal residual disease.
Haagen et al. (Blood. 1994 Jul 15; 84 (2): 556-63) teaches killing B-lineage leukemic cells, including ALL cells, using a CD19/CD3 bispecific antibody.
Molhoj et al. (Mol. Immunol. 2007 Mar; 44 (8): 1935-43) teaches a single chain CD19/CD3 bispecific antibody is far superior to a tandem CD19/CD3 bispecific antibody with respect to redirected tumor cell lysis.
Attarbaschi et al. (J. Clin. Oncol. 2008 Jun 20; 26 (18): 3046-50) teaches minimal residual disease values discriminate between low and high risk pediatric ALL patients and suggests that early treatment intensification and assignment to a high risk therapy arm is certainly warranted for those with an intermediate MRD risk.
WO2005040220 teaches treating leukemia and MRD associated therewith with a bispecific antibody specific for human CD19 on B cells and CD3 on T cells.
U.S. Patent No. 9,260,522 teaches the use of a bispecific antibody specific for a tumor antigen and CD3 on T cells for the treatment of cancer.
Cancer Immunol. Immunother. 2008 Jan; 57 (1): 43-52) teaches eliminating minimal residual disease (MRD) associated with cancer in patients by administering to the patient a bispecific antibody that retargets CTL to the site of the tumor.
Kipriyanov et al. (Int. J. Cancer. 1998 Aug 31; 77 (5): 763-72) teaches the use of a bispecific antibody specific for human CD19 on B cells and CD3 on T cells for the treatment of minimal residual disease (MRD) in patients with leukemia or lymphoma.
De Jonge et al. (Cancer Immunol. Immunother. 1997 Nov-Dec; 45 (3-4): 162-5) suggests a bispecific antibody specific for tumor antigen and CD3 may be effectively used to treat minimal residual disease (MRD) in cancer patients.
Mack et al. (J. Immunol. 1997 Apr 15; 158 (8): 3965-70) suggests a bispecific antibody specific for tumor antigen and CD3 may be effectively used to treat minimal residual disease (MRD) in cancer patients.
Helg et al. (Leuk. Lymphoma. 1998 Apr; 29 (3-4): 301-13) teaches the induction of GvL after allogeneic HSCT by donor-derived lymphocyte infusions (DIL).
Kolb (Blood. 2008 Dec 1; 112 (12): 4371-83) teaches allogeneic transplantation of hematopoietic cells is an effective treatment of leukemia because in part allogeneic lymphocytes produce a strong graft-versus-leukemia (GVL) effect.
Cooper et al. (Blood. 2003 Feb 15; 101 (4): 1637-44) teaches relapse of B-lineage acute lymphoblastic leukemia (B-ALL) after allogeneic hematopoietic stem cell transplantation (HSCT) commonly results from the failure of a graft-versus-leukemia (GVL) effect to eradicate minimal residual disease and suggests there is need to improve the treatment or prevention of relapse of B-ALL after allogeneic HSCT.
Löffler et al. (Blood. 2000 Mar 15; 95 (6): 2098-103) teaches a recombinant bispecific single-chain antibody, CD19 × CD3, induces rapid and high lymphoma-directed cytotoxicity by unstimulated T lymphocytes.
Mack et al. (J. Immunol. 1997 Apr 15; 158 (8): 3965-70) teaches a bispecific single chain antibody that binds to CD3 and a tumor-associated antigen and suggests it should be used to treat MRD.
Ciudad et al. (Haematologica. 1998 Dec; 83 (12): 1069-75) teaches the immunophenotypic analysis of CD19+ precursors and suggests their use as markers in 
Prigozhina et al. (Exp. Hematol. 2008 Dec; 36 (12): 1750-9) teaches prevention of acute graft-vs-host disease by a single low-dose cyclophosphamide injection following allogeneic bone marrow transplantation.
Vourka-Karussis et al. (Exp. Hematol. 1999 Mar; 27 (3): 461-9) teaches allogeneic cell-mediated immunotherapy for eradication of minimal residual disease and the prevention of GvHD by engrafting subjects with cell comprising irradiated IL-2-activated allogeneic cells.
Dreier et al. (J. Immunol. 2003; 170: 4397-402) teaches the effective use of a bscCD19xCD3 antibody to destroy lymphoma cells in vivo; and dicloses that they are currently investigating the use of the bispecific antibody to treat MRD.
U.S. Patent Application Publication No. 2007/0123479-A1 (Kufer et al.) teaches a method for the treatment of a minimal residual cancer associated with a B cell malignancy comprising the step of administering to a subject in need thereof a pharmaceutical composition of a bispecific single chain antibody construct, said bispecific single chain antibody construct comprising binding domains specific for human CD3 and human CD19.
Hoffmann et al. (Int. J. Cancer. 2005; 115:  98-104) teaches serial killing of tumor cells by cytotoxic T cells redirected with a CD19-/CD3-bispecific single-chain antibody construct.
Topp et al. (Blood. 2008; 112 (11): 1926; pp. 1-6) teaches treatment with anti-CD19/anti-CD3 antibody Blinatumomab (MT103 / MEDI-538) eliminates MRD in patients with B-precursor ALL.
Cochlovius et al. (J. Immunol. 2000; 165: 888-95) teaches the CD3xCD19 diabody is a powerful tool that should facilitate the immunotherapy of minimal residual disease in patients with B cell leukemias and malignant lymphomas.
Although not prior art, Handgretinger et al. (Leukemia. 2011; 25: 181-4; electronically published October 14, 2010) teaches complete remission after blinatumomab-induced donor T-cell activation in three pediatric patients with post-transplant relapsed acute lymphoblastic leukemia.
Although not prior art, Baeuerle et al. (Cancer Res. 2009; 69 (12): 4941-4) teaches 

16.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
slr
March 26, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably all immunological classifications of B-ALL (early pre-B-cell or pro-B-cell ALL, pre-B-cell ALL, transitional B-cell ALL, mature B-cell ALL) are known to express CD19 (whereas CD20 is not expressed by early pre-B-cell or pro-B-cell ALL).  The “common” antigen or CALLA (CD10) is expressed by both early pre-B-cell or pro-B-cell ALL and pre-B-cell ALL cells but not by transitional B-cell ALL cells or mature B-cell ALL cells).  See, e.g., https://www.cancernetwork.com/view/acute-lymphocytic-leukemia.
        
        2 Here is it understood that the term “Graft-versus-Leukemia (GvL) effect” is used to denote the effect that is achieved by the directing CD3-expressing cytotoxic T cells in the donor-derived grafted tissue to facilitate the destruction of CD19-expressing ALL cells residing in the subject with MRD following hematopoietic stem cell transplantation (HSCT). As noted in the preceding Office action mailed September 26, 2017, this effect is well known as being an anti-leukemia effect achieved using the well characterized anti-CD3 x anti-CD19 bispecific antibodies described by the prior art; but nevertheless, even if it might be argued that the prior art does not expressly teach that the survival time of the subject is increased by the induction of “a GvL effect”, per se, because the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention, the induction of such an effect should inherently ensue from the undertaking of the active process. 
        
        3 See, e.g., https://www.cancernetwork.com/view/acute-lymphocytic-leukemia.
        4 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
        
        5 With bone marrow culture cells isolated from ALL patient 4, a higher T/B ratio was observed after treating the cells with the CD3xCD19 bispecific antibody alone (see, e.g., page 717, Figure 1); and Manzke et al. discloses that with cells isolated from ALL patients 1, 3, 5, and 6, roughly equivalent T/B ratios were observed after treating the cells with the CD3xCD19 bispecific antibody with or without the anti-CD28 antibody; see, e.g., page 717, column 1; and page 717, Figure 1.  
        
        6 To be clear, if the patient is immunocompromised and if then the anti-CD28 antibody is administered to the patient, it is submitted that the administration of the anti-CD28 antibody to stimulate T cells, as suggested by the prior art, is a step that does not affect the basic and novel characteristics of the invention.  If the patient is not immunocompromised with nearly normal T cell counts, such that the anti-CD28 antibody is not administered to the patient, then there can be no concern as to whether or not the basic and novel characteristics of the invention have been affected – they cannot have been since the anti-CD28 antibody was not administered.  It follows then that it would have been obvious to practice the claimed invention as suggested by the prior art, even omitting an additional step by which the anti-CD28 antibody is administered to the subject, if the subject appears to be in remission following the HSCT and is determined not be in an immunocompromised state with nearly normal T cell counts.  
        
        7 Indeed, Manzke et al. discloses:  “Anti-tumoral cytotoxicity of T lymphocytes after administration of CD3xCD19 antibodies without the requirement of costimulatory signals may occur during remission of disease” (page 721).
        
        8 As explained by Manzke et al at page 720:  “Since conventional chemotherapy often fails to destroy all leukemic cells, resulting in minimal residual disease [emboldened for emphasis] that can be the starting point for recurrence of the tumor, it is desirable to develop treatment modalities for eradication of the tumor cells escaping the first-line therapy [emboldened for emphasis]”.
        
        9 However, as noted above, Manzke et al. reports that the CD3xCD19 bispecific antibody alone, i.e., in absence of the anti-CD28 antibody, was found to be capable of inducing T-cell mediated killing of malignant B-cells (see, e.g., page 717, Figure 1). 
        10 Again Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
        
        11 At page 21 Manke et al. discloses:  Thus, we hypothesize that extrinsic co-stimulatory signaling via the CD28 pathway is indispensable for the generation of cytotoxic activity against autologous malignant B cells if a single application of bispecific antibodies is used [emboldened for emphasis]”.
        
        12 "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant." In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).  In this instance, Manzke et al. does not discourage the practice of the claimed invention but rather suggests that it be may not best used in some instances (e.g., if only a single application of the bispecific antibody is to be used). 
        13 See Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
        
        14 To be clear, Morecki et al. expressly teaches:  “In the context of allogeneic stem cell transplantation and subsequent immunotherapy with donor lymphocyte infusion, trAb may improve the targeting of tumor cells by immune effector cells while reducing the risk of undesirable reactivity against normal host cells, thus maximizing graft-vs-malignancy effects, while reducing the incidence and severity of graft-vs-host disease (GVHD)” (page 997).
        
        15 See, Panigrahi e.g., (Exp. Hematol. 2004 Aug; 32 (8): 756-64), which teaches the prevention of lethal GVHD by selective elimination of alloreactive donor lymphocytes prior to stem cell transplantation (see entire document; e.g., the abstract).
        
        16 It would not be expected that GvHD should develop if only hematopoietic stem cells were transferred without lymphocytes.  This is because it was thought that GvHD results from the transfer of donor-derived lymphocytes.
        
        17 Moreover, it is also noted that the claimed invention does not recite a limitation that the subject does not develop GvHD; so in effect it appears that Applicant is attempting to distinguish the claimed invention from the method suggested by the prior art by reliance upon a feature of the invention that is not even recited by the claims.  Accordingly Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
        
        18 Here, again, it is noted that the claims, as presently amended, are drawn to a method consisting essentially of administering to the subject a composition consisting essentially of a CD19xCD3 bispecific antibody, so as to induce a GvL effect and convert the disease status of the patient to MRD-negative.  It is evident therefore that it is the GvL effect and the conversion to MRD-negative status, which must substantially or entirely result as a consequence of the administration to the subject a composition consisting essentially of the bispecific antibody; but the practice of additional steps by which GvHD is prevented, a different effect from the induction of a GvL effect and conversion, is not necessarily excluded by the claims.  So, if as is the case here the prior art suggests treating MRD with the CD19xCD3 bispecific antibody, but also suggests a need to reduce the risk of GvHD, it would only be sensible to practice the claimed invention to induce a GvL effect and convert the disease status of the patient to MRD-negative, while taking additional steps to minimize the risk of GvHD.  
        
        19 Here the closest prior art, which is commensurate in scope with the claims, is the prior art that is the basis of the instant rejection of the claims.
        20 Notably all immunological classifications of B-ALL (early pre-B-cell or pro-B-cell ALL, pre-B-cell ALL, transitional B-cell ALL, mature B-cell ALL) are known to express CD19 (whereas CD20 is not expressed by early pre-B-cell or pro-B-cell ALL).  The “common” antigen or CALLA (CD10) is expressed by both early pre-B-cell or pro-B-cell ALL and pre-B-cell ALL cells but not by transitional B-cell ALL cells or mature B-cell ALL cells).  See, e.g., https://www.cancernetwork.com/view/acute-lymphocytic-leukemia.
        
        21 Here is it understood that the term “Graft-versus-Leukemia (GvL) effect” is used to denote the effect that is achieved by the directing CD3-expressing cytotoxic T cells in the donor-derived grafted tissue to facilitate the destruction of CD19-expressing ALL cells residing in the subject with MRD following hematopoietic stem cell transplantation (HSCT). As noted in the preceding Office action mailed September 26, 2017, this effect is well known as being an anti-leukemia effect achieved using the well characterized anti-CD3 x anti-CD19 bispecific antibodies described by the prior art; but nevertheless, even if it might be argued that the prior art does not expressly teach that the survival time of the subject is increased by the induction of “a GvL effect”, per se, because the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention, the induction of such an effect should inherently ensue from the undertaking of the active process. 
        22 See, e.g., https://www.cancernetwork.com/view/acute-lymphocytic-leukemia.
        23 At page 21 Manke et al. discloses:  Thus, we hypothesize that extrinsic co-stimulatory signaling via the CD28 pathway is indispensable for the generation of cytotoxic activity against autologous malignant B cells if a single application of bispecific antibodies is used [emboldened for emphasis]”.
        24 See, e.g., pages 39-41 of the Office action mailed June 30, 2015.
        
        25 See, e.g., paragraph [0129] of the corresponding published application.
        
        26 See column 14, lines 39-42.
        
        27 See, e.g., https://www.cancernetwork.com/view/acute-lymphocytic-leukemia.
        28 Claim 31 of the patent is not included in the listing of claims because according to claim 31 the first dose is 5 g/m2 and the second is 15 g/m2, such that there is a significant difference between the first and second doses, and third dose is even larger (i.e., 60 g/m2). 
        
        29 See, e.g., paragraph [0126] of the corresponding published application.
        
        30 See, e.g., paragraph [0121] of the corresponding published application
        31 See, e.g., https://www.cancernetwork.com/view/acute-lymphocytic-leukemia.
        
        32 The second dose and third dose need not differ.
        
        33 Claim 9 of the patent is not included in the listing of claims because according to claim 9 the first dose is 5 g/m2 and the second is 15 g/m2, such that there is a significant difference between the first and second doses, and third dose is even larger (i.e., 60 g/m2).